Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 1 of 26 PAGEID #: 656




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


KYLE E. WELSH,

               Plaintiff,

                                                         Civil Action 2:19-cv-5141
                                                         Judge Michael H. Watson
       v.                                                Chief Magistrate Judge Elizabeth P. Deavers


COMMISSIONER OF SOCIAL SECURITY,

               Defendant.

                            REPORT AND RECOMMENDATION

       Plaintiff, Kyle E. Welsh (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his

application for supplemental security income benefits. This matter is before the United States

Magistrate Judge for a Report and Recommendation on Plaintiff’s Statement of Errors (ECF No.

10), the Commissioner’s Memorandum in Opposition (ECF No. 15), Plaintiff’s Reply to the

Opposition (ECF No. 16), and the administrative record (ECF No. 9). For the following reasons,

it is RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and

AFFIRM the Commissioner’s decision.

                                       I. BACKGROUND

       Plaintiff applied for childhood disability benefits on August 20, 2015, alleging disability

beginning December 8, 1997. (R. at 277-280.) Plaintiff’s claim was denied initially and upon

reconsideration. (R. at 136-146, 160-170.) Upon request, a hearing was held on January 5,

2018, in which Plaintiff, proceeding with the assistance of his father but without the assistance of

                                                     1
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 2 of 26 PAGEID #: 657




counsel,1 appeared and testified. (R. at 97-135.) A vocational expert (“VE”), Teresa Trent, also

appeared and testified at the hearing. (Id.) On August 30, 2018, Administrative Law Judge

Kristen King (“the ALJ”) issued a decision finding that Plaintiff was not disabled. (R. at 80–91.)

On September 24, 2019, the Appeals Council denied Plaintiff’s request for review and adopted

the ALJ’s decision as the Commissioner’s final decision. (R. at 1–4.) Plaintiff then timely

commenced the instant action. (ECF No. 1.)

                           II. RELEVANT HEARING TESTIMONY

A.      Plaintiff’s Testimony

        Plaintiff testified at the January 2018 administrative hearing that he graduated from

Marietta High School in 2015. (R. at 109-110.) Plaintiff testified that he played on the football

and basketball teams, that he got along with his coaches and teammates, and that he loved

playing. (R. at 133.) Plaintiff testified he got his driver’s license at age 18, and that he drives a

couple of days on a weekly or monthly basis, including to go to stores or grocery shopping. (R.

at 111.) Plaintiff testified that he does not have any problems handling cash or paying for

purchases, including when he makes cash purchases. (R. at 111-112.) Plaintiff testified that he

has a cell phone, and that he uses his cell phone for the internet and to text his friends. (R. at

112-113.) Plaintiff testified that he goes deer hunting with his friends. (R. at 114.)

        Plaintiff testified that he believes he is unable to work because he “[j]ust [doesn’t] think

[he] can do it.” (Id.) Plaintiff testified that it is hard for him to follow instructions at work, so

when someone tells him to do something at work, he can’t get it right. (Id.) Plaintiff testified


1
 At the outset of the January 2018 administrative hearing, the ALJ advised Plaintiff and
Plaintiff’s father that Plaintiff had the right to be represented by an attorney or other qualified
person of Plaintiff’s choice, and that a representative might be able to help Plaintiff find
additional evidence, examine witnesses, and submit arguments. (R. at 100-101.) After being so
advised, Plaintiff waived his right to counsel. (R. at 101-102.)
                                                         2
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 3 of 26 PAGEID #: 658




that a week prior to the administrative hearing, he was employed part-time to clean tools and

equipment. (Id.) Plaintiff testified he had worked approximately 30 hours for that job, but he

would not continue because the employer wanted him to get a commercial driver’s license in

order to continue working there. (R. at 115.) Plaintiff also testified that he previously had held a

job for one day, for a company named Black Tree Service. (Id.) Plaintiff testified that he only

worked for one day at that job because other workers were making fun of him for not doing

things right or for not working quickly enough. (R. at 115-116.) Plaintiff testified that he

previously also had a landscaping job, but that job ended after about a week because Plaintiff

could not keep up with the fast pace. (R. at 116.)

       Plaintiff testified that he currently takes medications, including Lexapro, and that the

medications help his mood because Plaintiff is “not hiding from people” and is able to spend

time with people and bond with them. (R. at 118.) Plaintiff testified that he spends time with

people watching football, going out, and hunting, but at the same time he doesn’t think he is

ready to work. (R. at 118-119.) Plaintiff stated that he likes to do nursing or welding, and he has

looked at what training may be required for a welding career. (R. at 119.) Plaintiff testified that

he gets anxious about what people say, and about being around people, but he is not really sure if

he has any symptoms of depression. (R. at 119-120.) Plaintiff stated that he has nightmares

related to his past trauma, approximately seven days out of thirty. (R. at 120-121.)

B.     Plaintiff’s Father’s Testimony

       Plaintiff’s father, Wilbur T. Welsh, Jr. (“Mr. Welsh”), testified as a witness at the

administrative hearing. (R. at 121-127.) Mr. Welsh testified, and the ALJ stipulated, that

Plaintiff had a trauma when he was about four or five years old. (R. at 108-109.) Mr. Welsh

testified that the people Plaintiff works around “usually pick up real quickly on his limitations


                                                     3
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 4 of 26 PAGEID #: 659




and tease him pretty cruelly,” which causes anxiety and related problems. (R. at 121.) Mr.

Welsh stated that Plaintiff is a very willing young man, but there are certain things that could

trigger some of his anxiety and panic. (R. at 121-122.) Mr. Welsh stated Plaintiff’s triggers are

unpredictable, as they could be smells, colors, words, or “just about anything.” (R. at 122.) Mr.

Welsh testified that he notices improvements when Plaintiff takes his medications, including that

Plaintiff no long has “flareups” with his parents like he used to, and that Plaintiff “is more

interactive with the family when people come to visit and things.” (R. at 124.) Mr. Welsh

testified that Plaintiff has no physical limitations. (R. at 126.)

        Mr. Welsh testified that he believed Plaintiff’s most recent job “was a good fit for him,”

and if the company hadn’t required Plaintiff to obtain a commercial driver’s license, Mr. Welsh

“think[s] [Plaintiff] could have succeeded.” (R. at 122.) Mr. Welsh also testified that they

previously had looked at vocational services to try to place Plaintiff with employment, and

Plaintiff received a summer job in 2014 as a result. (R. at 124-125.)

C.      Vocational Expert’s Testimony

        Teresa Trent testified as the VE at the administrative hearing. (R. at 128-132.) Based on

Plaintiff’s age, education, and work experience and the residual functional capacity ultimately

determined by the ALJ, the VE testified that a similarly situated hypothetical individual could

perform the following jobs that exist in significant numbers in the national economy: packager,

laundry laborer, sorter, assembler, routing clerk, marking clerk, and inspector. (R. at 130-131.)

                            III. RELEVANT RECORD EVIDENCE

A.      School Records

        On November 10, 2014, Plaintiff and his parents met with representatives of the Marietta

School District for an Annual Review of Plaintiff’s Individualized Education Program (“IEP”),


                                                       4
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 5 of 26 PAGEID #: 660




which would be effective from November 10, 2014 until May 29, 2015. (R. at 358-370.) At that

time, Plaintiff was a Senior in high school, and planned to go to the Washington County Career

Center in the fall to work on certification in a heavy equipment program. (R. at 359.) The IEP

indicated that Plaintiff “is very friendly and polite” and that he had “mature[d] over the past three

years.” (Id.) The IEP stated that Plaintiff “seems more sure of himself,” but “does need to try

harder in class,” because “[h]e tends to hurry through his work, never asks questions, and does

not study for tests.” (Id.) The IEP also stated that Plaintiff “is still easily influenced and

decision making and problem solving are very difficult for him.” (Id.)

       The IEP reported Plaintiff’s scores from a WIAT III test given in the fall of 2011,

including a 70 (borderline impaired) for math calculations; a 67 (mildly impaired) for math

reasoning; a 77 (borderline impaired) for reading recognition; a 73 (borderline impaired) on

reading comprehension; and an 81 (low average) on the writing section of the test. (Id.) The IEP

commented that Plaintiff “is taking a business math class which consists of math skills he will

need for life: using money and making change, telling time, and shopping for groceries and

personal needs.” (Id.)

       The IEP indicated that Plaintiff “needs skills to prepare him for independent adult life,”

and he “needs skills to become the most self-sufficient he can be.” (R. at 360.) The IEP rated

Plaintiff on the Employability/Life Skills Assessment, and reports that he scored lowest in

“recognizing and correcting mistakes, and seeking help when needed.” (Id.) By contrast,

Plaintiff’s highest scores were in using appropriate manners, good grooming, respecting another

person’s property, and having a positive relationship to a supervisor/teacher. (Id.) The IEP also

reported Plaintiff’s level of academic achievement and functional performance for reading,

stating that Plaintiff scored at approximately a fourth-grade level for reading vocabulary, reading


                                                       5
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 6 of 26 PAGEID #: 661




comprehension, and total reading. (R. at 362.) The IEP noted that Plaintiff “has improved on

this test this year which is very positive.” (Id.) The IEP also reported that Plaintiff “has been

learning to tell time,” that he “can tell time using a face clock” and that he “is also able to count

forward when minutes are needed to find a later time.” (R. at 364.) The IEP stated that “[w]hen

starting this task, he had difficulty grasping the concept” but “[n]ow he understands and can tell

time.” (Id.) The IEP concluded that “[b]ecause of [Plaintiff’s] academic ability, he needs to

have the opportunity that can be provided to him through a special education classroom. His

skills are below peers his age and need to be addressed in an environment where there is a

chance of optimal success.” (R. at 367.)

       Plaintiff graduated from Marietta High School on May 24, 2015, with a class rank of 124

out of 220. (R. at 512.)

B.     Memorial Health Center

       On October 28, 2014, Plaintiff underwent a physical at Memorial Health Center. (R. at

352-354.) Mr. Welsh reported to Plaintiff’s doctor that Plaintiff’s “school performance has been

satisfactory,” and Plaintiff indicated that he “wants to be a heavy equipment mechanic.” (R. at

353.) Plaintiff’s doctor described Plaintiff as an “[a]thletic teenager in no apparent distress

appearing slightly anxious for the first encounter.” (R. at 354.)

       Plaintiff began seeing his primary care physician, Dr. Eva Giro, on August 29, 2016. (R.

at 382-386.) In his first appointment with Dr. Giro, Plaintiff complained of anxiety and a

depressed mood, and Dr. Giro noted Plaintiff’s traumatic infancy and early childhood. (R. at

382-384.) Dr. Giro noted that Plaintiff “has [a] learning disability,” and noted that “[h]e required

help with subjects at school” but “[h]e eventually graduated from Marietta High School in

2015.” (R. at 384.) Dr. Giro stated that Plaintiff “does not have a steady source of income,” and


                                                      6
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 7 of 26 PAGEID #: 662




highlighted that he “mows grass for people in the summer but has not been able to hold a steady

job.” (Id.) Dr. Giro added that Plaintiff “tried working for [a] construction company that

replaces gutters but only lasted one day” because “[a]pparently he was put to work with an ex-

prisoner and became extremely anxious by that.” (Id.) Dr. Giro also highlighted that Plaintiff

“volunteers for the local fire department,” has “a few good friends that he likes to spend time

with,” and “[h]is family is supportive.” (Id.)

       Dr. Giro indicated that Plaintiff “complains of low mood, easy irritability, [and] being

afraid of strangers,” sometimes to the point that Plaintiff would feel sick and vomit. (Id.)

Plaintiff’s parents reported to Dr. Giro that Plaintiff has “problems with making decisions and

following through with his decisions,” and Plaintiff’s mother stated that Plaintiff is “incapable of

doing anything outside his comfort zone.” (Id.) Plaintiff reported having had thoughts of

lethality in the past, but not recently. (Id.) Dr. Giro assessed Plaintiff with Post Traumatic Stress

Disorder, anxiety, depression, and a learning disability, and prescribed Plaintiff with Lexapro.

Dr. Giro referred Plaintiff to psychiatric treatment, and noted that Plaintiff “[w]ill need

eval[uation] for disability” given his trouble finding a job. (R. at 385-386.)

       On September 12, 2016, Dr. Giro noted that Plaintiff could be referred to a psychologist.

(R. at 380.) On September 29, 2016, Plaintiff returned to Dr. Giro for a medication check. (R. at

376-379.) Plaintiff reported “marked improvement” in his mood with Lexapro, and Mr. Welsh

“confirm[ed] that [Plaintiff] has been less irritable, more social and has been enjoying others’

company more” since starting the medication. (R. at 377.) Dr. Giro noted that Plaintiff “still

volunteers for [the] local Fire Dept.” (Id.) Dr. Giro refilled Plaintiff’s prescription for Lexapro

and noted that Plaintiff would soon begin counseling at Hopewell Health Center. (R. at 379.)




                                                      7
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 8 of 26 PAGEID #: 663




       Plaintiff returned to Dr. Giro two more times, on August 28, 2017 and on September 28,

2017. (R. at 445-455.) In each visit, Plaintiff stated he was doing well and would like to

continue his medication, and Dr. Giro refilled Plaintiff’s prescription for Lexapro and ordered

him to continue counseling at Hopewell Health Center. (Id.)

C.     Hopewell Health Center

       From October 3, 2016 through February 23, 2018, Plaintiff regularly received counseling

at Hopewell Health Center. (R. at 407-443, 456-467, 544-555.) Treatment records indicate

Plaintiff was assessed with “Chronic PTSD; [reports of] Major Depressive Disorder.” (Id.) At

Plaintiff’s first appointment on October 3, 2016, Plaintiff stated that he was referred to

counseling to get “some help with mood issues” because he “doesn’t like being around people,”

symptoms he had been experiencing ever since his trauma. (R. at 436-437.) Plaintiff reported

enjoying growing up in his home, and stated that he had good relationships with his family

members. (R. at 440-441.) Plaintiff stated he was unemployed and seeking work through a local

organization. (R. at 441.) Plaintiff discussed his previous job in landscaping, stating that it

ended “because of teasing and stress finishing up high school.” (R. at 441.) Plaintiff stated he

had never been fired or asked to resign from a job. (Id.) Helen Farrah-McGrail, LISW, the

intake provider, noted that Plaintiff had “[d]epressive and anxiety [s]ymptoms,” recommended

counseling two to four times per month, and indicated that Plaintiff “[m]ay need help applying

for benefits or finding good employment.” (R. at 442-443.)

       From October 10, 2016 through November 21, 2016, Plaintiff saw Adryanne A. Garrett,

LISW-S, approximately once a week. (R. at 419-435.) Ms. Garrett consistently reported that

Plaintiff was making “good progress” over the course of these sessions. (Id.) On November 3,

2016, Ms. Garrett indicated that Plaintiff “has a mild learning impairment which causes paranoia


                                                     8
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 9 of 26 PAGEID #: 664




and anxiety on the job,” and he “needs assistance with job searching and [his] disability

application.” (R. at 426.) By November 21, 2016, Ms. Garrett noted that Plaintiff was

“[b]egin[ning] the process of setting up goals for what [Plaintiff] wants his life to look like.” (R.

at 419.) From December 12, 2016 through February 2, 2017, Plaintiff returned to Ms. Garrett

once per month, and Ms. Garrett reported “Good Progress” and “Some Progress” from these

sessions. (R. at 413-418.)

       Plaintiff returned to Ms. Garrett on June 12, 2017. (R. at 411-412.) Plaintiff then began

a new course of counseling, approximately every two weeks until July 13, 2017, and then with

Lamar Dowling, MSW, LSW, from July 27, 2017 through February 23, 2018. (R. at 407-412,

456-467, 544-555.) Ms. Garrett noted working with Plaintiff “about taking steps toward

furthering goal oriented work,” and she reported “Good Progress” and “Some Progress” with

Plaintiff. (R. at 407-412.) Mr. Dowling reported “Some Progress” from his sessions with

Plaintiff. (R. at 456-467, 544-555.) On October 13, 2017, Mr. Dowling noted that Plaintiff

“reports that he hopes to be starting a new job soon and he is very excited about it.” (R. at 458.)

Mr. Dowling helped Plaintiff develop techniques to combat anxious feelings, and in January

2018, Plaintiff began taking steps toward joining a martial arts club “to help him vent his

aggression and anger in a safe and healthy way.” (R. at 549-552.) In February 2018, Plaintiff

reported to Mr. Dowling that “he has not had nightmares and has had fewer angry outbursts since

learning and utilizing those skills.” (R. at 547-549.)

D.     Amynda Rhodes, Psy.D.

       On January 27, 2014, while Plaintiff was in the eleventh grade, Plaintiff was examined by

Amynda Rhodes, Psy.D., upon referral by the Ohio Division of Disability Determination for

evaluation of the presence or absence of a mental disorder, and for evaluation of any resulting


                                                      9
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 10 of 26 PAGEID #: 665




 limitations in mental activities required to work. (R. at 568-575.) Dr. Rhodes interviewed

 Plaintiff, reviewed psychological testing, reviewed Plaintiff’s background information, and

 reviewed Plaintiff’s IEP. (R. at 568-569.)

        According to Dr. Rhodes, “[w]hen asked as to the nature of his disability, [Plaintiff]

 responded, ‘I don’t know.’” (R. at 569.) Plaintiff’s father stated that Plaintiff had been enrolled

 in special education courses, and he was concerned that Plaintiff would not be able to find a job.

 (Id.) Dr. Rhodes reported Plaintiff’s IEP and highlighted that “[h]is IEP report indicates that

 [Plaintiff] is a likeable person in school and does not mention any behavioral problems.” (Id.)

 Dr. Rhodes noted that Plaintiff had not worked any formal jobs, but he had held summer jobs

 which he reported to enjoy. (R. at 570.) Dr. Rhodes acknowledged Plaintiff’s childhood trauma,

 and commented that Plaintiff did not discuss any related issues during the evaluation. (Id.)

        As to Dr. Rhodes’ evaluation of Plaintiff’s mental status, she found “no evidence of any

 mood difficulties,” “[n]o evidence of an anxiety disorder is present at this time,” and “[n]o

 evidence of a formal thought disorder or psychosis was noted.” (R. at 571.) Dr. Rhodes found

 that Plaintiff’s “phraseology, grammatical structure, and vocabulary suggested that he was of low

 average intelligence,” “[h]is attention and concentration skills were marginally adequate,” “[h]is

 arithmetic skills were low,” and “[h]is abstract reasoning skills were marginally adequate.” (R.

 at 571-572.) Dr. Rhodes found that Plaintiff’s “judgment did not appear to be sufficient for him

 to make decisions affecting his future and to conduct his own living arrangement efficiently due

 to his cognitive level, lack of independence / experience, and young age. He would likely need

 assistance managing funds if awarded disability.” (R. at 572.)

        Dr. Rhodes also reported Plaintiff’s scores on the Wechsler Adult Intelligence Scale –

 Fourth Edition, noting that Plaintiff obtained a Verbal Comprehension Index of 70, a Perceptual


                                                     10
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 11 of 26 PAGEID #: 666




 Reasoning Index of 65, and a Full Scale IQ of 63, which indicated that he was functioning in the

 very low range, or at the 1st percentile for his age group. (Id.) Dr. Rhodes also noted that

 Plaintiff’s memory index of 66 indicates that his attention and concentration skills are in the very

 low range, or at the 1st percentile for his age group, and Plaintiff’s processing speed index of 76

 indicates that his ability to efficiently process information is in the borderline range, or at the 5th

 percentile for his age group. (Id.)

        Dr. Rhodes wrote that Plaintiff’s test data suggests that his language-based reasoning

 skills were in the low borderline range, while his non-verbal reasoning skills fell in the very low

 range. (R. at 572.) Dr. Rhodes added that “[t]he results appear[] to be a valid indicator of true

 functioning, as scores mimic ranges that are indicated on his IEP.” (R. at 573.) Dr. Rhodes

 noted that Plaintiff’s scores suggest that his reading, sentence comprehension, and spelling

 abilities were comparable to a fourth grade student, while his math computation abilities were

 comparable to a second grade student, again adding that “[t]hese scores appear to be a valid

 indicator of true functioning, as they are commensurate with scores indicated on his IEP.” (Id.)

        In conclusion, Dr. Rhodes found that Plaintiff has “some learning difficulties that are

 evident by his IEP and confirmed through current cognitive testing, which indicates he functions

 in the borderline range of intelligence.” (R. at 573.) Dr. Rhodes diagnosed Plaintiff with a

 “Mild Intellectual Disability.” (R. at 574.) She added that Plaintiff “was cooperative, polite, and

 a likeable young man,” and that he “did not appear to exaggerate or minimize his difficulties.”

 (Id.) Dr. Rhodes commented that Plaintiff “is able to perform simple instructions but may have

 difficulty with multistep tasks.” (Id.) Finally, Dr. Rhodes noted that Plaintiff “did not appear

 easily frustrated,” but rather “[h]is demeanor was easy-going,” but “stress and pressure may slow

 down his ability to process information or accurately perform on a job.” (R. at 575.)


                                                       11
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 12 of 26 PAGEID #: 667




 E.     State Agency Consultants

        State Agency psychologist Paul Tangerman, Ph.D., reviewed Plaintiff’s file on October 7,

 2015, and found that Plaintiff had moderate restrictions in his activities of daily living; moderate

 difficulties in maintaining social functioning; moderate difficulties in maintaining concentration,

 persistence or pace; and no repeated episodes of decompensation. (R. at 141.) Dr. Tangerman

 found that Plaintiff’s statements were fully credible and consistent with the objective findings

 from his examination. (Id.) Dr. Tangerman reviewed Dr. Rhodes’ opinion and afforded it “great

 weight,” noting that “her opinions are consistent [with] the evidence as a whole.” (R. at 142.)

 Dr. Tangerman also conducted a Residual Functional Capacity assessment, concluding that

 Plaintiff “does retain the capacity to understand, remember, an[d] carry out very simple

 instructions, perhaps [with] some supervisory support”; “does retain the capacity to perform very

 simple, routine, and repetitive tasks [with] some supervisor support that doesn’t require working

 in groups or high productions demands”; “does retain the capacity for [occasional] and

 superficial interaction in the work setting”; and “retains the capacity to adjust to minor and

 infrequent changes in the work setting [with] supervisory support.” (R. at 142-144.) Dr.

 Tangerman noted that Plaintiff “is reportedly extremely sensitive about his limited abilities and

 will sometimes withdraw”; “has trouble [with] criticism and has a fear of failing” but “does

 respect authority figures and is described as very friendly and polite”; and “would likely have

 trouble adapting to work situations” because “[h]e is easily frustrated and doesn’t handle change

 or pressure well” and “is easily influenced.” (R. at 143-144.) Dr. Tangerman ultimately

 concluded that Plaintiff was “Not Disabled,” with the following explanation:

        You said you were disabled due to a learning disability. Medical evidence does
        show that your condition results in some limitations. However, you are still able to
        communicate effectively with others and understand, remember, and carry out
        simple instructions on a regular basis. We realize that your condition causes
                                                      12
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 13 of 26 PAGEID #: 668




        difficulties, yet, it does not significantly interfere with your ability to perform all
        work related activities. We considered the medical and other information, your age
        and education in determining how your condition affects your ability to work. We
        do not have sufficient vocational information to determine whether you can perform
        any of your past relevant work.

 (R. at 146.)

        State Agency psychologist Karla Voynten, Ph.D., reviewed Plaintiff’s file at the

 reconsideration level on March 14, 2016, and agreed with all of Dr. Tangerman’s assessments.

 (R. at 160-170.) Dr. Voynten also concluded that Plaintiff was “Not Disabled,” and provided

 following explanation:

        You said you were disabled due to a learning disability. The medical evidence
        shows that your condition does limit the complexity of tasks that you can complete
        and the types of environments that you can work in. However, your conditions are
        not so severe as to prevent you from working all jobs. We do not have sufficient
        vocational information to determine whether you can perform any of your past
        relevant work. However, based on the evidence in file, we have determined that
        you can adjust to other work.

 (R. at 169.)

                              IV. ADMINISTRATIVE DECISION

        On August 30, 2018, the ALJ issued her decision. (R. at 80-91.) At step one of the

 sequential evaluation process,2 the ALJ found that Plaintiff has not engaged in any disqualifying


 2
   Social Security Regulations require ALJs to resolve a disability claim through a five-step
 sequential evaluation of the evidence. See 20 C.F.R. § 416.920(a)(4). Although a dispositive
 finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
 Cir. 2007), if fully considered, the sequential review considers and answers five questions:
        1.      Is the claimant engaged in substantial gainful activity?
        2.      Does the claimant suffer from one or more severe impairments?
        3.      Do the claimant’s severe impairments, alone or in combination, meet or equal the
                criteria of an impairment set forth in the Commissioner’s Listing of Impairments,
                20 C.F.R. Subpart P, Appendix 1?
        4.      Considering the claimant's residual functional capacity, can the claimant
                perform his or her past relevant work?
                                                      13
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 14 of 26 PAGEID #: 669




 substantial gainful activity since December 8, 1997. (R. at 83.) At step two, the ALJ found that

 Plaintiff has the following severe combination of impairments best described as: cognitive

 impairment; post-traumatic stress disorder; and anxiety. (Id.) The ALJ found that Plaintiff did

 not have an impairment or combination of impairments that meets or medically equals the

 severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id.)

        At step four of the sequential process, the ALJ set forth Plaintiff’s residual functional

 capacity (“RFC”) as follows:

        After careful consideration of the entire record, the undersigned finds that the
        claimant has the residual functional capacity to perform a full range of work at all
        exertional levels, but with the following nonexertional limitations: He should avoid
        all exposure to unprotected heights and all use of dangerous machinery. He can
        perform simple routine tasks. He can perform goal-oriented work, but no constant
        production-rate pace work, such as on an automated assembly line and no strict
        hourly quotas. He is limited to jobs in which changes occur no more than
        approximately 10 percent of the workday. He can interact with the public no more
        than approximately 10 percent of the workday, but can have no transactional
        interaction, such as sales or negotiations. He can have only occasional interaction
        with coworkers and supervisors[.]

 (R. at 86.) The ALJ found that Plaintiff’s “medically determinable impairments could

 reasonably be expected to cause the alleged symptoms; however, [Plaintiff’s] statements

 concerning the intensity, persistence and limiting effects of these symptoms are not entirely

 consistent with the medical evidence and other evidence in the record.” (R. at 87.) Specifically,

 the ALJ noted that Plaintiff’s “statements about the intensity, persistence, and limiting effects of

 his symptoms . . . are somewhat inconsistent with the medical evidence.” (Id.) In support, the




        5.      Considering the claimant’s age, education, past work experience, and residual
                functional capacity, can the claimant perform other work available in the national
                economy?
 See 20 C.F.R. § 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009); Foster
 v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                      14
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 15 of 26 PAGEID #: 670




 ALJ highlighted that Plaintiff “benefitted” from psychotropic medication, including Lexapro,

 and that he made “progress” with specialized mental health treatment in the form of

 counseling/psychotherapy at Hopewell Health Center from late 2016 through early 2018. (Id.)

 The ALJ concluded that “such limited treatment, especially when considered in conjunction with

 [Plaintiff’s] positive responses to psychotropic drugs, does not adequately substantiate the

 claimant’s allegations that he could not follow directions well enough or get along well enough

 with others to work.” (Id.) The ALJ also noted that Plaintiff “consistently exhibited

 psychological clinical signs,” which were “contrary to his allegations of debilitating mental

 impairments” but “[i]n keeping with his reported improvement from psychotropic medications.”

 (Id.)

         The ALJ found that “the record establishes the severity of [Plaintiff’s] cognitive

 impairment,” but concluded that “the record does not illustrate that [Plaintiff’s] cognitive

 impairment would prevent him from working.” (R. at 87-88.) The ALJ found that Plaintiff’s

 poor academic performance were impacted by “[o]ther considerations,” including rushing

 through work and not studying, and although he was placed in special education classes, Plaintiff

 “earned decent grades in this setting and ultimately graduated from high school.” (R. at 88.)

 The ALJ also contrasted Plaintiff’s reported struggle to follow instructions in recent work

 attempts with Plaintiff’s daily activities, as well as his ability to mow grass, which the ALJ found

 “demonstrate that he [can] perform simple, routine tasks when considered along with objective

 evidence, such as examination findings during office visits.” (Id.)

         The ALJ also found that Plaintiff’s “activities portray [Plaintiff] as capable of working.”

 (Id.) The ALJ highlighted Plaintiff’s experience mowing grass during the summer of 2016, his

 participation in a job-placement program for individuals with learning disabilities, and his


                                                      15
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 16 of 26 PAGEID #: 671




 volunteer work with a fire department, which the ALJ found “suggests that he remains capable of

 interacting with others.” (Id.) The ALJ concluded that “[a]lthough he has not sustained a job,

 [Plaintiff] has performed recent work activity, which suggests that he could work more

 consistently under the right conditions,” and that one recent job “did not end because of

 [Plaintiff’s] work performance.” (Id.) Nevertheless, the ALJ concluded that “the demonstrable

 limiting effects of [Plaintiff’s] impairments still warrant some limitations.” (Id.) Specifically,

 the ALJ restricted the kind of work that Plaintiff can perform, “to accommodate the limitations

 caused by [Plaintiff’s] psychological limitations,” and the ALJ also imposed environmental

 restrictions “to safeguard [Plaintiff] from side effects of psychotropic medications.” (Id.)

        The ALJ considered the opinions provided by State Agency psychological consultants, as

 well as by Dr. Rhodes, but she only afforded those opinions “some weight.” (Id.) The ALJ also

 considered a third-party function report and narrative correspondence, as well as the testimony of

 Plaintiff’s father, affording them “little weight” and “limited weight,” respectively. (Id.)

        Relying on testimony from the VE, the ALJ found that considering Plaintiff’s age,

 education, work experience, and RFC, he can perform jobs that exist in significant numbers in

 the national economy, including packager, laundry laborer, sorter, assembler, routing clerk,

 marking clerk, and inspector. (R. at 90-91.) She therefore concluded that Plaintiff was not

 disabled under the Social Security Act. (Id.)

                                  V. STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

 Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

 proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

 (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §


                                                      16
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 17 of 26 PAGEID #: 672




 405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

 substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

 defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

 F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

        Although the substantial evidence standard is deferential, it is not trivial. The Court must

 “‘take into account whatever in the record fairly detracts from [the] weight’” of the

 Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

 Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

 evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

 substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

 v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d

 270, 273 (6th Cir. 1997)).

        Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

 of the Commissioner will not be upheld where the [Social Security Administration] fails to

 follow its own regulations and where that error prejudices a claimant on the merits or deprives

 the claimant of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of

 Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2007)).

                                          VI. ANALYSIS

        Plaintiff puts forth one assignment of error: that the ALJ did not properly take into

 consideration all of the opined limitations. (ECF No. 10 at PAGEID ## 620-624.) Plaintiff

 argues that when construing Plaintiff’s RFC, the ALJ “completely failed to address certain

 limitations,” and that “[t]he ALJ failed to provide valid reasoning, supported by substantial


                                                      17
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 18 of 26 PAGEID #: 673




 evidence explaining why [s]he discredited certain opinions and why [s]he completely omitted

 others.” (Id. at PAGEID ## 620-621.) Plaintiff believes “the ALJ’s utter lack of explanation

 regarding how [s]he constructed the residual functional capacity . . . leaves this decision

 unreviewable.” (Id. at PAGEID # 624.) Specifically, Plaintiff’s argument focuses on the ALJ’s

 treatment of the State Agency consultants, Drs. Tangerman and Voynten.

        As a preliminary matter, the determination of a claimant’s RFC is an issue reserved to the

 Commissioner. 20 C.F.R. §§ 404.1527(d), 416.927(d). Nevertheless, substantial evidence must

 support the Commissioner’s RFC finding. Berry v. Astrue, No. 1:08-cv-411, 2010 WL 3730983,

 at *8 (S.D. Ohio June 18, 2010). An ALJ must explain how the evidence supports the limitations

 that he or she sets forth in the claimant’s RFC:

        The RFC assessment must include a narrative discussion describing how the
        evidence supports each conclusion, citing specific medical facts (e.g., laboratory
        findings) and nonmedical evidence (e.g., daily activities, observations). In
        assessing RFC, the adjudicator must discuss the individual’s ability to perform
        sustained work activities in an ordinary work setting on a regular and continuing
        basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work schedule), and
        describe the maximum amount of each work-related activity the individual can
        perform based on the evidence available in the case record. The adjudicator must
        also explain how any material inconsistencies or ambiguities in the evidence in the
        case record were considered and resolved.

 S.S.R. 96-8p, 1996 WL 374184, at *7 (internal footnote omitted).

        In addition, the ALJ must consider all medical opinions that he or she receives in

 evaluating a claimant’s case. 20 C.F.R. § 416.927(c) (“Regardless of its source, we will evaluate

 every medical opinion we receive.”). The applicable regulations define medical opinions as

 “statements from acceptable medical sources that reflect judgments about the nature and severity

 of your impairment(s), including your symptoms, diagnosis and prognosis, what you can still do

 despite impairment(s), and your physical or mental restrictions.” 20 C.F.R. § 416.927(a)(1); see

 also SSR 96–8p, 1996 WL 374184, *7 (July 2, 1996) (“The RFC assessment must always

                                                     18
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 19 of 26 PAGEID #: 674




 consider and address medical source opinions.”). Like other medical source opinions, the ALJ

 must consider state agency medical opinions. See 20 C.F.R. § 416.913a(b)(1) (“Administrative

 law judges are not required to adopt any prior administrative medical findings, but they must

 consider this evidence according to §§ 416.920b, 416.920c, and 416.927, as appropriate, because

 our Federal or State agency medical or psychological consultants are highly qualified and experts

 in Social Security disability evaluation.”); SSR 96-6p, 1996 WL 374180, *2 (July 2, 1996)

 (administrative law judges are required to consider state agency medical “findings of fact about

 the nature and severity of an individual’s impairment(s) as opinions of nonexamining physicians

 and psychologists. Administrative law judges and Appeals Council are not bound by findings

 made by State agency . . . but they may not ignore these opinions and must explain the weight

 given to the opinions in their decisions.”).

        Regardless of the source of a medical opinion, in weighing the opinion, the ALJ must

 apply the factors set forth in 20 C.F.R. § 416.927(c), including the examining and treatment

 relationship, supportability of the opinion, consistency of the opinion with the record as a whole,

 and the specialization of the source. “In appropriate circumstances, opinions from State agency

 medical and psychological consultants and other program physicians and psychologists may be

 entitled to greater weight than the opinions of treating or examining sources.” SSR 96-6p, 1996

 WL 374180, *3; see also Miller v. Comm'r of Soc. Sec., 811 F.3d 825, 834 (6th Cir. 2016) (state-

 agency medical consultants are “highly qualified physicians and psychologists who are experts in

 the evaluation of the medical issues in disability claims under the [Social Security] Act”; thus, in

 some cases, “an ALJ may assign greater weight to a state agency consultant’s opinion than to

 that of a treating or examining source.” (first alteration in original) (internal quotation marks

 omitted)); Hoskins v. Comm'r of Soc. Sec., 106 F. App’x 412, 415 (6th Cir. 2004) (“State agency


                                                      19
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 20 of 26 PAGEID #: 675




 medical consultants are considered experts and their opinions may be entitled to greater weight if

 their opinions are supported by the evidence.”).

        Here, as the Commissioner correctly observes, none of Plaintiff’s treatment providers

 issued a medical opinion regarding Plaintiff’s condition. (ECF No. 15 at PAGEID # 634.)

 Accordingly, there are only three medical opinions in the record: (1) the Disability Examination

 report by Dr. Amynda Rhodes; (2) the Disability Determination Explanation at the Initial level,

 by Dr. Paul Tangerman; and (3) the Disability Determination Explanation at the Reconsideration

 level, by Dr. Karla Voynten. Because none of these opinions came from a treating physician, the

 ALJ had “substantial latitude in weight the other medical evidence and resolving conflicts in that

 evidence.” Smith v. Comm'r of Soc. Sec., No. 2:13-CV-582, 2014 WL 1764663, at *7 (S.D. Ohio

 May 1, 2014), report and recommendation adopted sub nom. Smith v. Colvin, No. 2:13-CV-582,

 2014 WL 2197940 (S.D. Ohio May 27, 2014) (“When there is no treating physician opinion in

 the record, the ALJ is generally given substantial latitude in weighing the other medical evidence

 and resolving conflicts in that evidence.”). Plaintiff does not appear, however, to take any issue

 with how the ALJ considered Dr. Rhodes’ opinion. (See ECF Nos. 10, 16.) Accordingly, the

 Court’s analysis is limited to the ALJ’s treatment of Drs. Tangerman and Voynten’s opinions.

        Drs. Tangerman and Voynten are State Agency consultants. An ALJ “must explain in the

 decision the weight given the opinions of a State Agency medical ‘. . . consultant[,]” 20 C.F.R. §

 404.2527(e)(2)(ii), but need not give “an exhaustive factor-by-factor analysis” of her decision.

 Cf. Francis v. Comm'r of Soc. Sec., 414 F. App’x 802, 804 (6th Cir. 2011) (citations omitted).

 Although “an opinion from a medical source who has examined a claimant is [generally] given

 more weight than that from a source who has not performed an examination,” ALJs have more

 discretion in considering non-treating source opinions. Gayheart v. Comm'r of Soc. Sec., 710


                                                     20
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 21 of 26 PAGEID #: 676




 F.3d 365, 375 (6th Cir. 2013). ALJs are not required to give “good reasons” for discounting

 non-treating source opinions. See Martin v. Comm'r of Soc. Sec., 658 F. App’x 255, 259 (6th

 Cir. 2016).

        Plaintiff argues that “the ALJ failed to acknowledge, examine, and explain the entirety of

 the opinions that were provided by the state agency psychologists.” (ECF No. 10 at PAGEID #

 621.) Plaintiff notes that Drs. Tangerman and Voynten “provided a number of mental health

 limitations restricting [Plaintiff’s] ability to function,” and observes that “[a] quick comparison

 between the ALJ’s residual functional capacity and the state agency psychologists’ opinions

 reveals several discrepancies.” (Id. at PAGEID ## 623.) As the Commissioner correctly notes,

 however, this argument misapprehends the appropriate standard. (ECF No. 15 at PAGEID #

 634.) “[T]here is no regulatory requirement that an ALJ adopt every facet of a particular medical

 opinion in formulating an RFC, so long as the record as a whole supports the RFC actually

 determined by the ALJ, and she adequately explains her analysis in a manner sufficient to allow

 review.” Kincaid v. Comm'r of Soc. Sec., No. 1:16-CV-736, 2017 WL 9515966, at *3 (S.D.

 Ohio June 12, 2017), report and recommendation adopted, No. 1:16CV736, 2017 WL 4334194

 (S.D. Ohio Sept. 30, 2017). A disagreement with how the ALJ decided to weigh differing

 medical opinions “is clearly not a basis for . . . setting aside the ALJ’s factual findings.” Id.

 (citing Mullins v. Sec'y of Health & Hum. Servs., 836 F.2d 980, 984 (6th Cir. 1987)). Further,

 “there is no requirement that an ALJ adopt a state agency psychologist’s opinions verbatim; nor

 is the ALJ required to adopt the state agency psychologist’s limitations wholesale.” Reeves v.

 Comm'r of Soc. Sec., 618 F. App’x 267, 275 (6th Cir. 2015) (citations omitted).

        The Court finds that the ALJ adequately explained her analysis in a manner sufficient to

 allow review, and that substantial evidence supports the ALJ’s RFC finding. Despite Plaintiff’s


                                                       21
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 22 of 26 PAGEID #: 677




 charge that “the ALJ completely failed to address certain limitations,” the ALJ in fact addressed

 all of the critical limitations identified by Plaintiff. (Compare R. at 88 (ALJ’s Decision) (“They

 concluded that [Plaintiff] could understand[,] remember and carry out very simple, routine and

 repetitive tasks that do not require working in groups or high production demands, could have

 occasional and superficial interaction in the work setting and could adjust to minor and

 infrequent changes in the work setting, all with supervisory support.”) with ECF No. 10 at

 PAGEID # 624 (Plaintiff’s Statement of Errors) (“Both at the initial and reconsideration level,

 the state agency psychologists reviewing Mr. Welsh’s case noted that his limitations included

 being able to understand and carry out simple instructions, a need for supervisory support, ability

 to partake in simple and repetitive tasks, not being able to work in groups or with high

 production demands, possess occasional and superficial workplace interactions, and having the

 ability adjust to minor and infrequent changes in the work setting.”).)

        Plaintiff’s claims that the ALJ “never accounted for the state agency psychologists’

 opinion that [Plaintiff] would need work that is repetitive in nature,” that the RFC “does not

 account for [Plaintiff’s] inability to work in groups,” and that the RFC “makes no mention of

 [Plaintiff’s] need for additional supervisor support,” are similarly not well taken. (ECF No. 10 at

 PAGEID # 624.)3 First, the ALJ’s RFC does account for work that is repetitive in nature, by


 3
   In Plaintiff’s Reply brief, Plaintiff sets forth the purported “three main inconsistencies” in a
 slightly different way:
        After comparing the state agency opinions and the residual functional capacity,
        there are three main inconsistencies that remain. First, the state agency opined that
        Mr. Welsh would need some supervisory support. PageID No. 192. Second, the
        state agency opined that Mr. Welsh was not able to work in groups. Id. Third, the
        state agency opined that Mr. Welsh could only engage in superficial interaction. Id.
        The residual functional capacity does not account for any of these limitations.
 (ECF No. 16 at PAGEID # 651.) At first glance, it is unclear to the Court whether Plaintiff
 abandoned his argument that the RFC “never accounted for the state agency psychologists’
                                                  22
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 23 of 26 PAGEID #: 678




 noting that Plaintiff “can perform goal-oriented work, but no constant production-rate pace work,

 such as on an automated assembly line and no strict hourly quotas” and “[h]e is limited to jobs

 in which changes occur no more than approximately 10 percent of the workday.” (R. at 86

 (emphasis added).)4 Second, the ALJ’s RFC also accounts for Plaintiff’s inability to work in

 groups, stating Plaintiff “can have only occasional interaction with coworkers and supervisors.”

 (R. at 86.) Finally, Plaintiff’s argument that the RFC “makes no mention of [Plaintiff’s] need for

 additional supervisor support” technically is an accurate statement, but it is a red herring. As the

 Commissioner correctly notes, Drs. Tangerman and Voynten merely reported Plaintiff’s need for

 “some supervisor support,” not “additional supervisor support” as Plaintiff claims.5 (ECF No.


 opinion that [Plaintiff] would need work that is repetitive in nature,” since Plaintiff does not
 address this argument at all in his Reply. (Compare ECF No. 10 at PAGEID # 624 with ECF
 No. 16.) Regardless, to the extent Plaintiff now argues that the RFC does not account for the
 limitation that Plaintiff “could only engage in superficial interaction,” that is not an accurate
 representation of the State Agency consultants’ opinions. (R. at 143, 154 (Stating Plaintiff “does
 retain the capacity for occ[asional] and superficial interaction in the work setting.”) (emphasis
 added).) Because this argument was only raised for the first time in Reply, the Court considers
 the argument to have been waived by Plaintiff. Carroll v. Comm'r of Soc. Sec., No. 2:17-CV-
 387, 2018 WL 2138467, at *5 n.3 (S.D. Ohio May 9, 2018), report and recommendation
 adopted, No. 2:17-CV-387, 2018 WL 2432881 (S.D. Ohio May 30, 2018) (citations omitted);
 Anton v. Nat'l Union Fire Ins. Co. of Pittsburgh, 634 F.3d 364, 368 n.2 (6th Cir. 2011) (declining
 to consider arguments raised for the first time in a reply brief)); see also Post v. Comm’r of Soc.
 Sec., No. 2:15-CV-2110, 2016 WL 1745054, at *5 (S.D. Ohio May 3, 2016), report and
 recommendation adopted, No. 2:15-CV-2110, 2016 WL 3002427 (S.D. Ohio May 23, 2016) (“It
 is not appropriate for a new argument to be raised for the first time in a reply memorandum.”).
 This Court will only review the arguments raised in Plaintiff’s Statement of Errors, ECF No. 10.
 4
   Regardless, as the Commissioner correctly notes, “any error the ALJ might have made [b]y not
 including the word ‘repetitive’ in the RFC was harmless,” because all of the jobs that were
 identified by the VE were unskilled jobs, which Courts routinely find to be inherently simple,
 routine, and repetitive tasks. (ECF No. 15 at PAGEID ## 641-642 (citations omitted).) As
 referenced above, Plaintiff did not respond to the Commissioner’s argument on this point in his
 Reply brief. (See ECF No. 16.)
 5
  Plaintiff also appears to have conceded this point, as his Reply brief does not mention
 Plaintiff’s purported need for “additional” supervisory support at all. (See generally ECF No.
 16.)
                                                     23
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 24 of 26 PAGEID #: 679




 15 at 11 n.7 (citing R. at 143, 154) (emphasis added).) The ALJ’s RFC expressly accounts for

 this need, expressly providing for interaction (albeit limited) with supervisors. (R. at 86.)

        Even assuming, arguendo, that Plaintiff’s descriptions of the ALJ’s RFC were accurate,

 the ALJ nevertheless adequately explained her RFC analysis in a manner sufficient to allow

 review, and the ALJ’s decision is supported by substantial evidence. This is especially true

 given that the ALJ’s decision expressly discusses, and incorporates, evidence that was submitted

 after Drs. Tangerman and Voynten provided their opinions. Specifically, the ALJ cited nearly

 200 pages of record evidence that Drs. Tangerman and Voynten did not review, in addition to the

 testimony at the administrative hearing. (R. at 88.) As the ALJ explained, these records (which

 Drs. Tangerman and Voynten did not review) “portray [Plaintiff] as capable of working,” citing

 Plaintiff’s summer job mowing grass and his volunteer work with the fire department. (Id.) The

 ALJ found that “[a]lthough he has not sustained a job, [Plaintiff] has performed recent work

 activity, which suggests that he could work more consistently under the right conditions. In fact,

 [Plaintiff] ended one recent job because his employer wanted him to obtain a commercial

 driver’s license. It did not end because of [Plaintiff’s] work performance.” (Id.) Thus, Plaintiff

 incorrectly suggests that “the ALJ never explains how any of those activities demonstrates an

 ability to work with others in a group,” as the ALJ cited evidence showing Plaintiff’s ability to

 succeed in a group under the right conditions. (ECF No. 16 at PAGEID # 652.) Mr. Welsh

 himself echoed this sentiment at the administrative hearing, testifying that he thought Plaintiff’s

 most recent job “was a good fit for him” and that “if it hadn’t been for the [driver’s license]

 thing, I think he could have succeeded.” (R. at 122.) Accordingly, the Undersigned rejects

 Plaintiff’s charges that “the ALJ’s decision is nothing more than a strategic ploy allowing the

 ALJ to construct the [RFC] free of any influence of the state agency psychologists, whose


                                                      24
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 25 of 26 PAGEID #: 680




 opinions may not conform” and that “[t]he Commissioner’s position here is entirely post hoc

 rationalization.” (ECF No. 10 at PAGEID # 623; ECF No. 16 at PAGEID # 652.)

        To be clear, an ALJ is not required to mirror or parrot medical opinions verbatim,

 especially when provided with additional evidence. Poe v. Comm'r of Soc. Sec., 342 F. App'x

 149, 157 (6th Cir. 2009). And where, as here, an ALJ has accorded an opinion only “some

 weight,” the ALJ need not include all of the limitations in the RFC or even discuss why certain

 limitations have been omitted. While Plaintiff may have preferred a different RFC than the one

 determined by the ALJ, the ALJ thoroughly explained the bases for the RFC determination as it

 relates to Drs. Tangerman and Voynten’s proposed limitations and this explanation enjoys

 substantial support in the record. Dickinson v. Comm'r of Soc. Sec., No. 2:19-CV-3670, 2020

 WL 4333296, at *11 (S.D. Ohio July 28, 2020), report and recommendation adopted, No. 2:19-

 CV-3670, 2020 WL 5016823 (S.D. Ohio Aug. 25, 2020) (citing Schmiedebusch v. Comm’r of

 Soc. Sec., 536 F. App’x 637, 649 (6th Cir. 2013); Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir.

 1994) (“The substantial evidence standard presupposes that there is a ‘zone of choice’ within

 which the Secretary may proceed without interference from the courts. If the Secretary’s decision

 is supported by substantial evidence, a reviewing court must affirm.”)). Under these

 circumstances, the Undersigned finds no merit to Plaintiff's statement of error.

        For these reasons, it is RECOMMENDED that Plaintiff’s first contention of error be

 OVERRULED, and the Commissioner’s decision be AFFIRMED.

                                       VII. CONCLUSION

        In sum, from a review of the record as a whole, the Undersigned concludes that

 substantial evidence supports the ALJ’s decision denying benefits. Based on the foregoing, it is

 therefore RECOMMENDED that the decision of the Commissioner be AFFIRMED.


                                                     25
Case: 2:19-cv-05141-MHW-EPD Doc #: 17 Filed: 12/17/20 Page: 26 of 26 PAGEID #: 681




                                 PROCEDURE ON OBJECTIONS

         If any party seeks review by the District Judge of this Report and Recommendation, that

 party may, within fourteen (14) days, file and serve on all parties objections to the Report and

 Recommendation, specifically designating this Report and Recommendation, and the part in

 question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

 Response to objections must be filed within fourteen (14) days after being served with a copy.

 Fed. R. Civ. P. 72(b).

         The parties are specifically advised that the failure to object to the Report and

 Recommendation will result in a waiver of the right to de novo review by the District Judge and

 waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

 Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

 judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

 court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

 defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

 magistrate judge’s report and recommendation). Even when timely objections are filed,

 appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

 981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

 specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

 omitted)).


 Date: December 17, 2020                           /s/ Elizabeth A. Preston Deavers
                                                   ELIZABETH A. PRESTON DEAVERS
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                                       26
